DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Claim Interpretation
With regard to limitations in claims 1-4, 6, 12 & 13 (e.g., “for the preservation of a predetermined dose of semen”, “for the stopper to be able to slide in the tube towards the other end”, “by detecting whether said indicator component has taken on said hue of the second color”, “wherein said indicator component emits light of which the spectrum comprises at least one peak having a crest of predetermined wavelength when the indicator component has been in contact with said semen and does not comprise said peak in the absence of prior contact with said semen”, “wherein said indicator component emits light of which the spectrum comprises said at least one peak in response to illumination by light comprising a predetermined range of wavelengths that is offset relative to the predetermined wavelength of said crest”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the claimed assembly is not commensurate in scope with what is enabled by the specification.  The scope of the claimed assembly is broader in scope than what is enabled by the specification.  
In example, it is unclear how the indicator component emits light spectrum of a second predetermined color, having a hue different from a hue of a first predetermined color, when the indicator component has been in contact with a predetermined dose of semen; and a controller comprising a detector is capable of checking filling of the straw without a lighting/illuminating member such as reference number 29 described in the instant application for the indicator component.  The specification is specifically directed and applicable to “said indicator component of the stopper of the straw emits light of which the spectrum comprises said at least one peak in response to illumination by light comprising a predetermined range of wavelengths that is offset relative to the predetermined wavelength of said crest; and said checking device further comprises an illuminating member to illuminate said indicator component by light comprising said predetermined range of wavelengths”, see ¶ 0031 of the published application.  
In addition, it is unclear how the detector can check filling of the straw and detect whether said indicator component has taken on said hue of the second color without a processing unit and a color detection means as described in the instant application.  It would appear a detection member 27 detects a straw 10, and a checking device 26 comprising the detection member 27 and a processing unit 28, detects if the indicator component 20 has not taken on the hue of the second color.  See ¶ 0077 of the published application stating “In addition to the detection member 27, the checking device 26 comprises a processing unit 28 linked to the detection member 27 and configured to emit a stop signal for the filling machine 25 in case the detection member 27 detects a straw 10 in which the indicator component 20 has not taken on the hue of the second color.”
Therefore, these features can be considered a critical feature of the claimed assembly.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and unclear reciting “[...] for the preservation of a predetermined dose of semen, [...] wherein said stopper comprises an indicator component having a first predetermined color in the absence of prior contact of the indicator component with said semen and a second predetermined color, having a hue different from the hue of the first color, when the indicator component has been in contact with said semen, [...] by detecting whether said indicator component has taken on said hue of the second color”.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  The claimed changing color & detecting color appear to be a mere statement of the results from reacting an indicator with a predetermined dose of semen.  That is, if the predetermined dose of semen was not present, none of these features would occur.  However, the claim does not positively recite a predetermined dose of semen and therefore it is unclear what the applicant is trying to claim.  For this reason, dependent claims are also unclear. 
Claim 1 recites the limitation "the stopper" in L3+.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other end" in L6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said stopper" in L6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said semen" in L8+.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first color" in L9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second color" in L13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said semen" in L4+.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said peak" in L4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is vague and unclear reciting “wherein said indicator component emits light of which the spectrum comprises at least one peak having a crest of predetermined wavelength when the indicator component has been in contact with said substance and does not comprise said peak in the absence of prior contact with said substance”.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  The claimed spectrum comprising at least one peak appears to be a functional limitation in which the at least one peak would appear on a computer display of some sort.  However, the claim does not positively recite a capable device and therefore it is unclear what the applicant is trying to claim.
Claim 3 recites the limitation "said crest" in L4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said stopper" in L1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the wall " in L4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the stopper" in L4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said semen" in L6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said salt powder" in L2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said salt powder" in L2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the stopper" in L2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said semen" in L4+.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said peak" in L5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is vague and unclear reciting “wherein the indicator component of the stopper of the straw emits light of which the spectrum comprises at least one peak having a crest of predetermined wavelength when the indicator component has been in contact with said semen and does not comprise said peak in the absence of prior contact with said semen; and said detector comprised by the controller is configured to detect the absence from or the presence in the spectrum formed by the light emitted by said indicator component, of said at least one peak”.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  The claimed spectrum comprising at least one peak appears to be a functional limitation in which the at least one peak would appear on a computer display of some sort.  However, the claim does not positively recite a capable device and therefore it is unclear what the applicant is trying to claim.
Claim 13 recites the limitation "the stopper" in L2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said crest" in L5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Ramon et al. (US 2002/0183653) in view of Hyman et al. (US 5912115), Mao (US 2008/0199363), Lee et al. (US 2011/0195446) and Holmes (US 2010/0197516).
Regarding claims 1, 2, 3, 12 & 13, Saint-Ramon et al. teach:
An assembly comprising: 
a straw (1) capable of preserving a predetermined dose of biological substances (Abstract, ¶ 0001), comprising a tube (2) and a gas-permeable liquid-tight stopper (e.g., three-part stopper 3, ¶ 0003, 0011, 0037+), the stopper (3) being disposed in the tube (2) closer to one end of the tube than another end of the tube opposite to said one end (see i.e., “FIG. 1 is a partial view of a first embodiment of a straw of the invention” ¶ 0048 & “the straw 1 comprises a segment of tube 2 fitted at one end with a three-part stopper 3.” ¶ 0054; therefore, the stopper 3 is disposed close to the left end of the tube opposite to the left end (right end, i.e., the rest of the tube)), 
the tube (2) and the stopper (3) being capable for the stopper to be able to slide in the tube (2) towards the other end (“the stopper to be able to slide in the tube” has been interpreted in view of the specification at ¶ 0048-0049 that the stopper is able to slide in the tube when pushed.  See the stopper 3 is fitted inside the tube 2, i.e., the stopper is able to slide in the tube.  In addition, when enough force is applied to the stopper (3) with a device such as a stick or rod, the stopper would be able to slide in the tube.), 
wherein said stopper (3) comprises an indicator component having a first predetermined color (i.e., “They are white or colored; in the latter case, the filaments of the sheath constitute a color-coded indicator of the contents of the straw. The core can also be colored, also constituting in this case a color-coded indicator of the contents of the straw. Similarly, the gel powder can also be colored, also constituting in this case a color-coded indicator of the contents of the straw.” ¶ 0015-0017).
Regarding the intended use/process limitation, see Claim Interpretation above.  However, claims are being examined as broadest reasonable interpretation.
Regarding claims 1, 2, 3, 12 & 13, Saint-Ramon et al. teach the stopper (3) of Saint-Ramon et al. teach an indicator capable of having a first predetermined color (i.e., “They are white or colored; in the latter case, the filaments of the sheath constitute a color-coded indicator of the contents of the straw. The core can also be colored, also constituting in this case a color-coded indicator of the contents of the straw. Similarly, the gel powder can also be colored, also constituting in this case a color-coded indicator of the contents of the straw.” ¶ 0015-0017).  It is noted that, as the indicator changes color, the spectrum would inherently comprise at least one peak (i.e., detectable color).  In addition, the limitation of the claims do not impart any structure as no specific indicator component has been claimed.  
However, Saint-Ramon et al. do not explicitly teach the indicator component changing color when contacted with a sample, a controller comprising a detector capable of checking filling of said straw by detecting color change of the indicator component; said detector comprised by the controller is configured to detect absence from or presence in a spectrum formed by the light emitted by said indicator component, of at least one peak; said controller further comprises an illuminator to illuminate said indicator component by light comprising said predetermined range of wavelengths.
Hyman et al. teach a transparent sensor device (1) for collection of a blood specimen and for detecting the presence of microorganisms in the blood specimen (Abstract) by color changing sensor layer (12) having indicators (C5/L38-45+) having a first predetermined color in the absence of prior contact with a specimen and a second predetermined color, having a different from the first color (throughout the reference).  The sensor layer (12) is provided for the purpose of indicating the location of microbial growth by providing a tightly localized dramatic change in the ultraviolet, visible, and/or infrared spectrum (C3/L33-36).  Hyman et al. further teach a powder formed by a fluorescein salt (C5/L38-45+) and by a powder of material that polymerizes on contact with water; wherein said powder of material that polymerizes on contact with water is alginate (C8/L1-14), and varying mixture of a powder (alginate) & salt powder (fluorescein salt) is well known in the biological detecting method, see C8/L1-14 & C5/L38-45+.

Mao & Lee et al. teach the use of a substance that changes color in contact with a liquid, see Mao ¶ 0007, 0042+; and Lee et al. Fig. 1 & ¶ 0001, 0006, 0007, 0044+.

Holmes teaches a detection device comprising: 
a tube (e.g., chamber) capable of storing a predetermined dose of biological substance, such as semen (¶ 0013) and a carrier, the carrier being disposed in the tube (¶ 0006),
wherein said carrier comprises an indicator component (e.g., dye, ¶ 0006) having a first predetermined color in the absence of prior contact of the indicator component with said substance and a second predetermined color, having a hue different from the hue of the first color, when the indicator component has been in contact with said biological substance (see specific dyes use for visible color and fluorescence changes (¶ 0050-0052, 0088-0091+) detectable to the human eye (Claim 10); see also “Color Changes (CC) and fluorescent changes (FC) are recorded with "1" or "0" meaning "yes" and "no". ¶ 0105” & “Color (CC) and fluorescence (FC) changes in the sample well relative to the control well are also noted (FIG. 1B). A "0" indicates no change while "1" denotes a change in the sample versus the control.” ¶ 0053), 
a powder of material that polymerizes on contact with liquid (e.g., siloxanes ¶ 0035),
a controller (e.g., computer Fig. 20; see also UV-Vis spectrophotometer) comprises a detector (e.g., microplate reader system ¶ 0022; optical detectors ¶ 0038+) for detecting whether said indicator component has taken on said hue of the second color (¶ 0104-0105) and capable of emitting a stop signal when the detector detects that the indicator component of the straw has not taken on said hue of the second color (¶ 0038-0039),
said detector comprised by the controller is configured to detect the absence from or the presence in the spectrum formed by the light emitted by said indicator component, of said at least one peak (see ¶ 0065 for example),
said controller further comprises an illuminator (e.g., UV lamp ¶ 0052, 0056) to illuminate said indicator component by light comprising said predetermined range of wavelengths (e.g., 254 nm ¶ 0052; 800 nm to 400 nm ¶ 0065).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stopper (3) of Saint-Ramon et al. with a color changing indicator component, such as a dye (i.e., easy-to-see color and fluorescence change dyes, ¶ 0050 Holmes; or in the ultraviolet, visible, and/or infrared spectrum, C3/L33-36 Hyman et al.; porous barrier compositions comprising color change indicators, ¶ 0042 Mao; diagnosis of semen quality (motility and concentration) through observation of color change level, ¶ 0006-0008 Lee et al.) that is capable of interacting with a target substance to produce a detectable change in color (Abstract), verifiable by the human eyes (Claim 10 Holmes); with fluorescein (C5/L38-45+ Hyman et al.); with a various indicators (¶ 0050-0054 Mao); with a methylene blue solution (¶ 0012 Lee et al.) so that the color changes of the indicator component can be detected (Abstract & Claim 10+, Holmes; Claim 73+ Hyman et al.; ¶ 0007 Mao; ¶ 0001 Lee et al.).  

Regarding the claimed controller, see Holmes above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Saint-Ramon et al. with a controller (e.g., computer Fig. 20; see also UV-Vis spectrophotometer) comprises a detector (e.g., microplate reader system ¶ 0022; optical detectors ¶ 0038+) for detecting whether said indicator component has taken on said hue of the second color (¶ 0104-0105) and capable of emitting a stop signal when the detector detects that the indicator component of the straw has not taken on said hue of the second color (¶ 0038-0039), said detector comprised by the controller is configured to detect the absence from or the presence in the spectrum formed by the light emitted by said indicator component, of said at least one peak (see ¶ 0065 for example), said controller further comprises an illuminator (e.g., UV lamp ¶ 0052, 0056) to illuminate said indicator component by light comprising said predetermined range of wavelengths (e.g., 254 nm ¶ 0052; 800 nm to 400 nm ¶ 0065), as taught by Holmes, so that a target agent can be detected and analyzed by a controller to reduce user input and increase throughput.  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Regarding claim 4, modified Saint-Ramon et al. teach: 4. An assembly according to claim 1, wherein said stopper (3) is comprises two plugs made from a fibrous substance (¶ 0003; e.g., external part 31, internal part 33) enclosing a sealing agent (e.g., intermediate part 32) comprising an impermeable paste or gel (¶ 0003, 0011; e.g., gel powder 7, ¶ 0066) adhering to the wall of the tube so that the stopper is liquid-tight, said indicator component comprising said sealing agent (¶ 0003), wherein the sealing agent is formed by a powder transforming on contact with a liquid into the impermeable paste or gel (¶ 0003, 0009-0012).  

Regarding claims 5 & 6, Holmes further teaches said powder comprises a powder of a salt that is non-fluorophore in the dry state and fluorophore said salt is dissolved in water; wherein said salt forms part of the group comprising a fluorescein salt (¶ 0027), a Rhodamine B salt (¶ 0032), and cyanine dyes (Claim 7).  Hyman et al. further teach the indicators comprise fluorescein (C5/L38-45+).  
The claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," and therefore the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Further, the claim is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement, and therefore it would have been obvious to one of ordinary skill in the art to further modify the straw of Saint-Ramon et al., with the use of fluorescein, Rhodamine B or cyanine dyes as taught by Holmes or fluorescein salt as the indicator as taught by Hyman et al.

Regarding claim 7, Saint-Ramon et al. do not explicitly teach an assembly according to claim 5, wherein said powder comprises between 1/100 and 1/100000 by weight of said salt powder.  
See Hyman et al. above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to mix the powder comprising between 1/100 and 1/100000 by weight of said salt powder, as mixture of a powder (alginate) & salt powder (fluorescein salt) is well known in the biological detecting method, see Hyman et al. (C8/L1-14 & C5/L38-45+).  Since such mixture is well known in the art, use of a similar composition that will have same or similar expected result would have been obvious to one of ordinary skill in the art, see MPEP § 2143.  Therefore, it would have been obvious to try varying concentration of the powder comprising between 1/100 and 1/100000 by weight of said salt powder to determine optimum detectability.


Regarding claims 8 & 9, modified Saint-Ramon et al. teach:
8. An assembly according to claim 5, wherein said powder (7) comprises said salt powder and by a powder of material that polymerizes on contact with water (e.g., alginate ¶ 0011).  
9. An assembly according to claim 8, wherein said powder of material that polymerizes on contact with water is alginate (¶ 0011). 

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
Drawings objection has been withdrawn.
35 USC 112 rejections have been revised.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stopper (3) of Saint-Ramon et al. with a color changing indicator component, such as a dye (i.e., easy-to-see color and fluorescence change dyes, ¶ 0050 Holmes; or in the ultraviolet, visible, and/or infrared spectrum, C3/L33-36 Hyman et al.; porous barrier compositions comprising color change indicators, ¶ 0042 Mao; diagnosis of semen quality (motility and concentration) through observation of color change level, ¶ 0006-0008 Lee et al.) that is capable of interacting with a target substance to produce a detectable change in color (Abstract), verifiable by the human eyes (Claim 10 Holmes); with fluorescein (C5/L38-45+ Hyman et al.); with a various indicators (¶ 0050-0054 Mao); with a methylene blue solution (¶ 0012 Lee et al.) so that the color changes of the indicator component can be detected (Abstract & Claim 10+, Holmes; Claim 73+ Hyman et al.; ¶ 0007 Mao; ¶ 0001 Lee et al.).  Regarding the claimed controller, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Saint-Ramon et al. with a controller (e.g., computer Fig. 20; see also UV-Vis spectrophotometer) comprises a detector (e.g., microplate reader system ¶ 0022; optical detectors ¶ 0038+) for detecting whether said indicator component has taken on said hue of the second color (¶ 0104-0105) and capable of emitting a stop signal when the detector detects that the indicator component of the straw has not taken on said hue of the second color (¶ 0038-0039), said detector comprised by the controller is configured to detect the absence from or the presence in the spectrum formed by the light emitted by said indicator component, of said at least one peak (see ¶ 0065 for example), said controller further comprises an illuminator (e.g., UV lamp ¶ 0052, 0056) to illuminate said indicator component by light comprising said predetermined range of wavelengths (e.g., 254 nm ¶ 0052; 800 nm to 400 nm ¶ 0065), as taught by Holmes, so that a target agent can be detected and analyzed by a controller to reduce user input and increase throughput.  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  
In response to the Applicant’s arguments that prior art fail to teach features of claim 1, the claim is vague and unclear reciting “[...] for the preservation of a predetermined dose of semen, [...] wherein said stopper comprises an indicator component having a first predetermined color in the absence of prior contact of the indicator component with said semen and a second predetermined color, having a hue different from the hue of the first color, when the indicator component has been in contact with said semen, [...] by detecting whether said indicator component has taken on said hue of the second color”.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  The claimed changing color & detecting color appear to be a mere statement of the results from reacting an indicator with a predetermined dose of semen.  That is, if the predetermined dose of semen was not present, none of these features would occur.  However, the claim does not positively recite a predetermined dose of semen and therefore it is unclear what the applicant is trying to claim.  For this reason, dependent claims are also unclear. 
In response to the Applicant’s arguments in P13-14, the remarks are not commensurate in scope with the claims because the instant claim language is open and does not exclude the argued teaching of Holmes.
In response to the Applicant’s argument to Hyman et al., Mao & Lee et al., it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all three references are directed to detection of a biological substance (i.e., detector) using a color changing indicator(s).
In response to the Applicant’s arguments to the “for checking filling of said straw” limitation, it is noted that if a detector detects the color change due to a colorimetric reaction, checking filling feature would be taught since the reaction would take place when a straw has been filled.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798